Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on October 14, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. [See Remarks]

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 20 are rejected under 102(a)(2) as being anticipated by GARG et al. (US 20210014069 A1)(hereinafter Garg).

As per claims 1 and 20,  Garg discloses a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor to cause the management node to perform operations comprising, [at least one processor device and a memory may be used, paragraph 54] configuring a confirmation group by including the at least one confirmation node [A new entry that is to be made into a blockchain, generally called a blockchain “transaction,” must first be confirmed by a node in the blockchain network that maintains the blockchains, paragraph 2], and configuring a confirmation block by combining transactions generated in the confirmation group [A node in a blockchain network confirms a group of new transactions and attempts to include these transactions in a new block it generates, paragraph 7]; and configuring a blockchain by combining respective confirmation blocks [a combination of the plurality of blockchain data values, paragraph 52], wherein the management node configures the blockchain by resetting a parent block on the basis of an generation order of the confirmation blocks and distributes the blockchain [generation of the new block may include hashing the group of blockchain data values to generate a transaction reference value, generating a block reference value using the block header of the most recently added block to the chain, generating a new block header that includes the transaction and block reference values, and generating a new block that includes the new block header and the group of blockchain data values, paragraph 24].

As per claim 2, Garg discloses wherein management node checks whether or not a conflict between transactions respectively included in confirmation blocks different from each other is present, and configures the confirmation block by reflecting whether or not the conflict between transactions is present [The use of the block reference value and data reference value in each block header may result in the blockchain being immutable. Any attempted modification to a data value would require the generation of a new data reference value for that block, which would thereby require the subsequent block's block reference value to be newly generated, further requiring the generation of a new block reference value in every subsequent block, paragraph 20].

Remarks
Applicant asserted, page 2, that the reference as a whole are silent concerning “resetting a parent block” as recited in claim 1, let a lone “on the basis of a generation order of the confirmation blocks and distributes the blockchain” as recited in claim 1.
Examiner respectfully disagrees with this assertion. Garg, paragraph 24, discloses generation of the new block may include hashing the group of blockchain data values to generate a transaction reference value, generating a block reference value using the block header of the most recently added block to the chain, generating a new block header that includes the transaction and block reference values, and generating a new block that includes the new block header and the group of blockchain data values. It is understood that the new confirmed block is interpreted as resetting a parent (node) as disclosed in claim 1. As it is well known “resetting” can be interpreted as “being set again or differently”. Also, Grag, paragraph 49, discloses a new confirmed block may be received by the receiver of the node, where the new confirmed block includes at least a confirmed header and a set of data values, the set of data values including a subset of the plurality of blockchain data values. In step 408, a new block header may be generated by the processing device (e.g., the generation module 220) of the node, where the new block header includes at least a timestamp, a header reference value generated by hashing, by the processing device of the node, the confirmed header, and a transaction reference value generated by hashing, by the processing device of the node, at least a group of blockchain data values including each blockchain data value in the plurality of blockchain data values not included in the subset of the plurality of blockchain data values.


Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowing claims 3-19 is because the references cited do not teach or suggest a block body including a list of the transactions; a block header including at least one of a hash value of the parent block, a root value of a Merkle tree for the transaction included in the confirmation block, a time at which the confirmation block is generated, and an identifier of the confirmation group in association with the confirmation block; wherein a first management node included in a first confirmation group receives a participation request message in the confirmation group from a first node, determines whether or not to approve the participation of the first node in the first confirmation group, and notifies the first node of the determined result; wherein a first management node included in a first confirmation group monitors a state of the blockchain system, and transmits a request message for performing transfer from the first confirmation group to a second confirmation group to a first confirmation node of the first confirmation group, wherein the transfer request message includes an address and a public key of the first confirmation node, and an address and a public key of a second management node included in the second confirmation group, and a signature value of the first management node.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday through Friday, 8:30am - 6:00pm. E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 25, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167